 In the Matter of WESTERNFISHERIES, A CORPORATIONandCANNERYWORKERS UNION,LOCAL #21173, A. F. OF L.In the Matter of FISHERMAN'S PACKING CORP., A CORP.andCANNERYWORKERS UNION,LOCAL #21173, A. F. OF L.Cases Nos. R-1547and R-1548, respectively.Decided November 6,1939Salmon Canning Industry-Investigations of Representatives:Western: re-fusal to bargainuntil certification by Board ; contract between company andunion filing petition and contractcoveringonly members of union and executedafter filing of petitionno bar to determination of representatives ;Fisherman's :controversy concerning representation of employees: contract between companyand both competing unions terminable prior to next fishing season no bar todetermination of representatives-UnitAppropriatefor Collective Bargaining:Western: allemployees engaged in handling,processing,and canning fish, includ-ingwarehousing of finished products,excludingexecutives,supervisoryemployees,office employees,machinists,machinists'helpers,and the time-keeper;Fisherman's :allcannery and warehouse employees including thematron, but excluding supervisory employees,office employees,machinists,machinists'helpers, and carpenters-ElectionsOrdered:due to interchange ofemployees between companiesin locality,standards adopted permitting anemployeeto vote inonly one election.Mr. Patrick H. Walker,for the Board.Mr. Edward F.. Medley,of Seattle,Wash., for Western.Mr. Lee Makovich,of Anacortes, Wash., for Fisherman's.Mr. Nelson Durham,of Seattle,Wash., for Local No. 21173.Mr. Paul Coughlin,of Seattle,Wash., for Local No. 17.Mr. Guilford Moe,of Bellingham, Wash., for the I. A. M.Mr. Robert D. Allen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 26, 1939, Cannery Workers Union, Local 21173, A. F. of L.,herein called Local No. 21173, filed with the Regional Director forthe Nineteenth Region (Seattle, Washington) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Western Fisheries, Anacortes,Washington,17 N. L. R. B., No. 20.364 WESTERN FISHERIES365herein calledWestern, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On August7, 1939, Local No. 21173 filed with the Regional Director a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Fisherman's Packing Corp., Anacortes,Washington, herein called Fisherman's and, together with Western,called the Companies, and requesting a similar investigation andcertification.On September 8, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered investigations with respectto each petition and authorized the Regional Director to conductthem and to provide for appropriate hearings upon due notice.On September 11, 1939, the Regional Director issued a notice ofhearing on each petition, copies of which were served upon Westernand Fisherman's, respectively, upon Local No. 21173, upon AnacortesCannery Workers Union, Local 17, C. I. 0., herein called Local No.17, and upon International Association of Machinists, herein calledthe I. A. M. the last two being labor organizations claiming to rep-resent employees directly affected by the investigations.Pursuantto the notices separate hearings were held on September 25, 1939,atMount Vernon, Washington, before Thomas S. Wilson, the TrialExaminer duly designated by the Board.The Board, Local No.21173, and Local No. 17 were represented by counsel; the I. A. M.by its representative.All participated in the hearings.Westernwas represented by counsel; Fisherman's, by its general manager;each participated in the respective hearings.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing in the proceeding involving Western, the TrialExaminer made several rulings on objections to the admission ofevidence.The Board has reviewed these rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.On October 5, 1939, Local No. 21173 filed abrief in each proceeding.Since the hearings were conducted on thesame day and the issues presented are substantially similar, we aredisposing of both cases in one decision.Upon the entire records in the cases, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESSESOF THE COMPANIESWestern Fisheries is a Washington corporation engaged in thebusinessof canning salmon at Anacortes, Washington.All the ma- 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDterials used in the processing and packing operations are shippedto it by vessels operating on Puget Sound.Western did not operateduring the 1938 season.In 1937 it packed 14,742 cases of salmonof which approximately 99 per cent were shipped to purchasersoutside the State of Washington.Fisherman'sPacking Corp. is a Washington corporationengagedin the business of canning salmon at Anacortes,Washington.Thepacking materials used by Fisherman's in its processing and pack-ing operations,many of which materials originate in States otherthan Washington,are shipped to it by vessels operatingon PugetSound.In 1938 Fisherman'spacked 60,000 cases of salmon, ap-proximately 99 per cent of which were sold and transported to pur-chasers outside the State of Washington.At thehearing it wasconceded by Fisherman's that it is engaged ininterstate commerce.II.THE ORGANIZATIONS INVOLVEDCannery Workers Union, Local #21173, A. F. of L., is a labororganization admitting to membership all employees of the Com-panies engaged in handling,processing,and canning salmon,including warehouse employees,but excluding executives,office em-ployees, supervisory employees,machinists,and carpenters.Anacortes Cannery Workers Union,Local 17,C. I. 0., is a labororganization affiliated with United Fishermen of the Pacific, C. I. 0.,admitting to membership the same classes;of employees of theCompanies as Local No. 21173.InternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor. It admits tomembership machinists and machinists'helpers employed by theCompanies.III. THE QUESTIONS CONCERNING REPRESENTATIONWestern.-In1937 CanneryWorkers Union,Local 18257, thepredecessorof Local No. 21173; enteredinto a closed-shop contractwithWestern.The contract was not produced at the hearing norwere its terms fully disclosed.It appears,however, that it was tobe effective for one year and thereafter from yearto year, in theabsence of notice of terminationgiven by either party 30 days priorto the statedexpiration date.While it wasnot shownto have beenterminated,no contention was made atthe hearing that it wasbinding on the parties at that time.On August12, 1939, subsequentto thefiling ofthe petitionherein,Local No. 17entered into a contractwithWestern, by which West-ern recognized LocalNo. 17as the collective bargaining representa-tive of its members only.It was not claimed byany party thateither of these contracts is a bar toour determinationof represen- WESTERN FISHERIES367tatives of the employees of Western, and we do not consider them-to be a bar.'After the filing of the petition, Western posted a notice at itsplant to the effect that no further negotiations would be conductedwith either union until the Board had certified one or the other asthe representative of its employees.At the hearing Western furtherexpressed its desire for such certification prior to further negotiationswith either labor organization.Fisherman's.-Priorto the 1938 season, Fisherman's, being ap-prehensive of possible friction between Local No. 21173 and LocalNo. 17, refused to recognize either as the exclusive collective bar-gaining representative of its employees.Fisherman's insisted uponwhat is called, in the industry, a "dual contract" by which it wouldrecognize both organizations as the representatives of their respectivemembers in its employ. Such a contract was entered into on July22, 1938.By its terms it was to remain in effect until May 1, 1939,and thereafter from year to year in the absence of notice of termi-nation given 30 days prior to the stated expiration date.No suchnotice was given prior to May 1, 1939.However, Local No. 17 hasexpressed its intention to terminate the contract prior to the openingof the 1940 season.Local No. 21173 and Local No. 17 are now eachseeking to represent Fisherman's employees for the purposes of col-lective bargaining.Under these circumstances, we do not considerthis contract to be a bar to a determination of representatives of theemployees of Fisherman's.We find that questions have arisen concerning the representationof employees of each of the Companies.IV. THE EFFECTOF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companiesdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to- lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITWestern.-Atthe hearing it was agreed by both Local No. 21173and Local No. 17 that all employees of Western engaged in handling,processing, and canning fish, including warehousing of finished1SeeMatter of American France Line et at.andInternational Seamen'sUnion of Amer.,ca, 3 N. L. R. B.64; Matterof Unit CastCorporationandSteelWorkers Organizing Com-mittee,7N. L. R.B. 129;Matter of White Sewing Machine CorporationandUnitedElectrical Radio and Machine Workers of America,Local 721(C. I.0.), 10 N. L.R. B. 802. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts, excluding executives, office employees, machinists, and ma-chinists' helpers,2 constitute a unit appropriate for the purposes ofcollective bargaining.The exact meaning of the term "executives"isnot clear from the record.We think it was the intention thatsupervisory employees should be considered within this category, andwe shall accordingly exclude them.Local No. 21173 contends that the timekeeper employed by Westernis included within the unit so agreed upon, whereas Local No. 17considers him an office employee and thereby excluded. It appearsthat by far the greater part of his working time is spent in the office.Although he does not have authority to hire and discharge, it is his.duty to call and have on hand sufficient employees to handle each day'swork, the number necessary varying greatly according to the supplyof fish available.In view of the nature of his work and his relation-ship to the other employees of Western, ' we find that he should beexcluded from the unit.We find that all employees of Western engaged in handling, pro-cessing, and canning fish, including warehousing of finished products,excluding executives, supervisory employees, office employees, ma-chinists,machinists' helpers, and the timekeper, constitute a unit ap-propriate for the purposes of collective bargaining and that said unitwill insure to the employees of Western the full benefit of their rightto self-organization and to collective bargaining and otherwise ef-fectuate the policies of the Act.Fisherman's.-Atthe hearing Local No. 21173 and Local No. 17agreed that the unit appropriate for the purposes of collective bar-gaining with Fisherman's consists of all cannery and warehouse em-ployees, excluding supervisory employees, office employees, machinists,machinists' helpers, and carpenters.In its brief, Local No. 21173 contends that the "matron" employedby Fisherman's, Dorothy Kraywinkle, should be excluded from theappropriate unit.Like the timekeeper at Western, it is one of herduties to call employees to work when they are needed; but a list ofthose to be called is furnished to her by the management, a fact whichdoes not appear in the case of Western's timekeeper. She does notdo any office or secretarial work.Her principal duties consist oftaking care of the uniforms worn by the employees and administeringfirst. aid to any who may be injured.We are of the opinion that thematron should be included within the appropriate unit.We find that all cannery and warehouse employees of Fisherman'sincluding the matron, but excluding supervisory employees, office2 The agreement as to the appropriate,unit was arrived at by reference to the petitionwhich excluded"mechanics, who belong to the Machinists Union, A. F. of L."Under allthe circumstances it appears that it was thereby intended to exclude the machinists andmachinists'helpers in western's employ. WESTERN FISHERIES369employees,machinists,machinists'helpers,and carpenters,constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the employees of Fisherman's the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESFor the purpose of showing substantial membership among the em-ployees of both Companies, Local No. 17 introduced into evidence anumber of membership application cards.Local No. 21173 claimed,but made no proof of, substantial membership among the employees.We find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.At the hearings, it was agreed by the parties that, should the Boarddirect an election among the employees of Fisherman's, the pay rollfor the 1939seasonshould be used to determine eligibility to partici-pate therein.With respect to Western, Local No. 2'1173 requested thatthe employees on both the 1937 and 1939 pay rolls be permitted to vote.As stated above, Western's plant was not operated during the 1938season.In view of the lapse of time, we believe that the employeeswho worked for Western during the 1937seasonand who do not appearon the 1939 pay roll do not have a sufficient interest in wages, hours ofemployment, and other conditions of employment at Western to entitlethem to participate in the election.No valid reason appears why the1939 pay rolls should not be the basis for determining eligibility inbothelections..Issued simultaneously herewith are a Decision and Direction ofElections in proceedings involving the employees of three other com-panies engaged in the salmon canning industry at Anacortes, Wash-ington.3The records in those proceedings disclose and the Board hasfound that employees in the industry in the Anacortes area shift fromone company to another during thecourseof theseason, as the opera-tions of the various companies fluctuate.This finding is supportedby comparison of the pay rolls introduced into evidence in the instantproceedings with each other and with those of the companies involvedin the cited decision.As we said in the cited decision, we believe thatan employee should be allowed to vote in only one of theelections.We shall accordingly adopt the standards of eligibility used in thecited'decision.Each employee shall participate with the employees ofthe company 4 which employed him for the greatest number of days.8Matter ofSebastian,Stuart Fish Co., a corpn.andCannery Workers Union,Local 21173,A. F. of L.Case No. R.-1446;Matter of Farwest Fishermen,Inc., a corpn.andCanneryWorkers Union,Local 21173,A.F. of L.Case No. R-1447;Matter of Anacortes CanningCo., acorpn.andCannery Workers Union,Local 21173,A. F. of L.Case No. R-1448.' Sebastian Stuart Fish Co., Farwest Fishermen,Inc.,Anacortes Canning Co.,westernFisheries,or Fisherman's Packing Corp., 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the 1939season;provided, that in the event that an employeehas worked for the same number of days for two or more of the com-panies,he shall participate with the employees of that one of suchcompanieswhich last employed him.Any period of time describedabove shall be computed by days; the number of hours of employmentper day shall not be considered.5No employee shall be eligible to participate with the employees ofany company whose employment he has quit or from which he hasbeen discharged for cause.However, in the event that any employeeshall have quit or been discharged for cause by any one or more ofthe companies, his employment by such company or companies shallnot be considered in determining his eligibility to participate with theemployees of any other company for which he may have worked duringthe 1939season.Upon thebasisof the above findings of fact and upon the entirerecords in the cases, the Board makes the following :CONCLusIONs of LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Western Fisheries and Fisherman's PackingCorp., respectively, Anacortes,Washington, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2.All employees of Western Fisheries engaged in handling, proc-essing, and canning fish, including warehousing of finished products,excluding executives, supervisory employees, office employees, ma-chinists, machinists' helpers, and the timekeeper, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3.All cannery and warehouse employees of Fisherman's PackingCorp., including the matron, but excluding supervisory employees,office employees, machinists, machinists' helpers, and carpenters, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National La-bor Relations Board, by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Re-lations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining5 SeeMatter of F. B.Booth&Company, et at.andMonterey Bay Area Fish WorkersUnionNo. 23, 10 N. L.R. B. 1491. WESTERN FISHERIES371with Western Fisheries, Anacortes, Washington, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction under the direction and su-pervision of the Regional Director for the Nineteenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, andin accordance with the standards set forth in Section VI of the aboveDecision, among all employees ofWestern Fisheries engaged inhandling, processing, and canning fish, including warehousing offinished products, excluding executives, supervisory employees, officeemployees, machinists, machinists' helpers, and the timekeeper, to de-termine whether they desire to be represented by Cannery WorkersUnion, Local 21173, A. F. of L., or by Anacortes Cannery WorkersUnion Local 17, C. I. 0., for the purpose of collective bargaining, orby neither; and it is furtherDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Fisherman's Packing Corp., Anacortes, Washington, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction under the di-rection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of said Rules andRegulations, and in accordance with the standards set forth in Section.VI of the above Decision, among all cannery and warehouse employeesof Fisherman's Packing Corp., including the matron, but excludingsupervisory employees, office employees, machinists, machinists' help-ers, and carpenters, to determine whether they desire to be representedby Cannery Workers Union, Local #21173, or by Anacortes CanneryWorkers Union Local 17, C. I. 0., for the purposes of collective bar-gaining, or by neither.